           Case 2:16-cr-00325-JCM-NJK Document 52 Filed 08/04/21 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00325-JCM-NJK
 7                           Plaintiff,                                 ORDER
 8   v.                                                             (Docket No. 51)
 9   JAMES MOORE,
10                          Defendant.
11         Defendant James Moore is scheduled for a Hearing re Revocation of Supervised Release
12 before United States District Judge James C. Mahan on August 26, 2021. Docket No. 47. Pursuant
13 to Fed.R.Crim.P. 32.1(b)(1), the undersigned set a preliminary hearing on the matter for August
14 10, 2021. Docket No. 50.
15         The purpose of the preliminary hearing is to determine whether probable cause exists for
16 the revocation hearing.     Fed.R.Crim.P. 32.1(b)(1)(C).    Further, Defendant may waive the
17 preliminary hearing and proceed directly to the revocation hearing. Fed.R.Crim.P. 32.1(b)(1)(A).
18         The parties have now filed a stipulation to continue the preliminary hearing to a date at
19 least 45 days from August 10, 2021. Docket No. 51. Granting the parties’ request would cause
20 the Court to conduct the preliminary hearing after the revocation hearing, which is nonsensical.
21         Accordingly, the parties’ stipulation, Docket No. 51, is hereby DENIED without prejudice.
22         IT IS SO ORDERED.
23         DATED: August 4, 2021.
24
25
26                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
27
28

                                                   1
